Citation Nr: 0426051	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinnitus, and if 
so, whether service connection is warranted.

3.  Entitlement to an initial compensable evaluation for 
right mastoiditis.

4.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1960 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO).  In that decision, the RO 
granted service connection for right mastoiditis, assigning a 
noncompensable rating, confirmed a previous final denial of 
service connection for tinnitus; denied service connection 
for left ear hearing loss; and assigned an increased rating 
to 10 percent for right ear hearing loss.  The veteran 
disagreed with this decision denying his claims of service 
connection and with the assigned ratings for right ear 
hearing loss and mastoiditis.  He thereafter perfected his 
appeal.

In a December 2002 rating decision, the RO determined that 
there was clear and unmistakable error in the December 2001 
rating decision, which assigned a 10 percent rating for right 
ear hearing loss.  In that same rating decision, the RO 
proposed to reduce the rating for right ear hearing loss from 
10 percent to noncompensable.  In March 2003, the RO 
effectuated the reduction.  The veteran has not appealed the 
December 2002 rating decision which found clear and 
unmistakable error in the December 2001 rating decision which 
granted a 10 percent rating for right ear hearing loss.  The 
veteran has also not appealed the March 2003 rating decision 
which reduced the rating for right ear hearing loss to 
noncompensable.  Thus, the Board does not have jurisdiction 
over the issue of whether there was CUE in the December 2001 
RO rating decision or the issue as to whether the reduction 
was proper.

The effect of the RO finding CUE in the December 2001 rating 
decision was that effective from January 1979, the veteran is 
assigned a noncompensable rating for right ear hearing loss.

The claim for an increased rating for right ear hearing loss 
will be discussed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The remaining issues will be 
discussed below.


FINDINGS OF FACT

1.  The veteran currently has left ear hearing loss 
recognized as a disability for VA purposes which has been 
medically related to service.

2.  In May 1998, the RO denied service connection for 
tinnitus.  The veteran was given notice but did not appeal 
the decision and thus it became final.

3.  The evidence received since the May 1998 RO decision 
includes evidence which is not cumulative or redundant of 
evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.

4.  The veteran's tinnitus is attributable to service 
secondary to the noise exposure sustained therein.

5.  The veteran has drainage and infections in the right ear 
with pain.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the criteria for 
service connection for left ear hearing loss are met.  38 
U.S.C.A. §§1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2003).

2.  The veteran has submitted new and material evidence since 
the final RO decision in May 1998, and thus the claim of 
service connection for tinnitus is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2003).

4.  The criteria for an initial compensable, 10 percent, 
evaluation for service-connected mastoiditis of the right ear 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.87, Diagnostic Code 6200 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in July 2003.  The RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims for service connection and increased 
ratings and of what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The July 2003 letter was not mailed to 
the veteran until after the RO's initial adjudication of the 
claims in December 2001.  An August 2001 letter was sent to 
the veteran prior to the initial determination, but it only 
addressed the issue of increased rating for right ear hearing 
loss.  Assuming for the sake of argument that pre-decision 
notice is required, any defect in this regard is harmless 
error.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The veteran had ample 
time to provide information and evidence in support of the 
claims, and based on the information and evidence obtained 
after adequate notice was provided, there is simply no 
indication that disposition of the claims would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the July 
2003 letter, the veteran submitted and RO obtained VA medical 
records.  The RO issued a supplemental statement of the case 
in October 2003, that addressed the newly acquired evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records, service personnel records and post-service VA and 
private records.  There is no indication of any relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  The veteran was examined by VA in 
September 2001, and subsequently, and the examiner in 
September 2001 provided a detailed opinion based upon review 
of the claims folder.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims.


Factual Background

Service medical records show that the veteran's hearing was 
15/15 for whispered and spoken voice upon enlistment 
examination in August 1960.  Hearing conservation data forms 
throughout service show that the veteran was exposed to noise 
in the service, that he did not always wear ear protection, 
and that he had right ear drainage.  Collectively, on these 
forms, it was noted that noise exposure came from basic 
training, combat light arms, hunting target practice, and 
from hanger shop work.  Symptoms of otitis media of the right 
ear were noted in 1962.  Throughout service he needed ear 
cleansings.  In August 1966, he complained of earache of the 
left ear, diagnosed as otitis.  Scarring in both ears was 
noted twice in February 1967, with recent right ear drainage.  
External otitis media was considered severe on the right, and 
the left ear was treated with solution.  In August 1967, 
draining from the right ear was considered a chronic problem 
and another August 1967 note showed chronic, recurrent 
bilateral otitis media, with pus in the left ear and draining 
in the right.  The veteran was hospitalized in service in 
November 1967 for chronic otitis media with cholesteatoma, 
right ear, treated and improved.  In January 1968, the 
veteran underwent a right ear mastoidectomy.  

Separation examination report of February 1968 noted that the 
veteran had ear trouble, running ears and hearing loss 
referable to attic cholesteoma.  Audiology readings showed 
threshold readings in the right ear of 10, 10, 10, 20 and 
30 decibels, for the frequencies of 500, 1000, 2000, 3000, 
and 4000, respectively.  For the left ear, the decibels were 
5, 5, 10, 10, 25, and 40, for the frequencies of 500, 1000, 
2000, 3000, and 4000, respectively.  VA audiometric readings 
prior to June 30, 1966, and service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO/ANSI) units.  Such is not the case 
here, as the separation examination of February 1968 is after 
the conversion date.  

Discharge military records show that the veteran worked as an 
aircraft equipment and repair technician in service.  

At VA examination in April 1969, the veteran had residuals 
from the right mastoidectomy.  In a May 1969 rating decision, 
service connection was granted for defective hearing 
secondary to mastoidectomy, right.  A zero percent evaluation 
was assigned under Diagnostic Code 6297.  

In a January 1976 rating decision, a separate rating for 
defective hearing under Diagnostic Code 6295 was assigned, in 
addition to the original grant of service connection for 
defective hearing secondary to mastoidectomy, right pursuant 
to Diagnostic Code 6267.  The hearing loss portion was 
increased to 10 percent disabling.  In a September 1978 
rating decision, the hearing loss disability was evaluated 
under a new and more accurate system of testing hearing.  
Under the new method of testing, the disability was 
considered noncompensable, and the disability evaluation was 
reduced from 10 percent to zero.  The veteran disagreed with 
the reduction and appealed the RO's decision.  In an April 
1979 Board decision, it was determined that an increased 
(compensable) evaluation for defective hearing of the right 
ear, secondary to a right mastoidectomy, was not warranted 
under the applicable criteria.

Private treatment records from Washington Audiology Services, 
show that in October 1996, the veteran underwent a hearing 
test as a part of his employer's conservation program.  The 
purpose of the program was to monitor hearing from year to 
year and to recognize whether there was any change from the 
first hearing test.  The veteran's hearing test showed that 
he had a mild loss for speech sounds in the left ear, a 
moderately severe loss for speech sounds in the right ear, a 
moderately loss for mid pitch sounds in his left ear, a 
severe loss for mid pitch sounds in his right ear, and a 
severe loss for high pitch sounds in both ears.  His hearing 
had decreased at one or more frequencies when compared to his 
previous test.  The veteran reported having had ear pain, ear 
drainage, dizziness/imbalance, and severe ringing in one or 
both ears, within the last 12 months.  

In November 1997, the veteran initiated a claim for increase 
for his service-connected disabilities, and for service 
connection for bilateral hearing loss and tinnitus.  In a May 
1998 rating decision, service connection for tinnitus was 
denied, and evaluation of hearing loss of the right ear 
remained zero percent disabling.  The veteran was notified of 
the decision in June 1998, and did not thereafter perfect an 
appeal.

Private treatment records show that the veteran had right ear 
drainage in November 2000, and that he had right ear 
infections in June and July 2000.  

Private audiology examination report, from Ear Associates, 
dated in June 2001, showed hearing loss in both ears.  

In July 2001, the veteran's private physician, Dr. K. Horn, 
M.D., wrote a letter to the veteran's private physician, Dr. 
Henderson, M.D., and stated that the veteran had bilateral 
hearing loss, with difficulty hearing for the past 35 years.  
It was noted that the veteran had a past history of exposure 
to aircraft engine noise.  Otoscopic examination revealed a 
small mastoid cavity, which was cleansed and boric acid 
powder was instilled.  The left ear was free of any 
inflammation or effusion.  Audiometric testing demonstrated a 
severe to profound hearing loss in the right ear and 
moderately severe hearing loss in the left ear.

In July 2001, the veteran initiated a claim for increased 
rating for hearing loss.

At VA examination in September 2001, the examiner noted that 
the veteran's claims folder was not available for review, but 
that his medical records were available and reviewed.  It was 
noted that prior VA audiology testing revealed moderate to 
profound mixed hearing loss in the right ear and a slight to 
profound sensorineural loss on the left side.  At this 
examination, the veteran reported hearing difficulties, worse 
in the right ear than the left, with bilateral constant 
tinnitus.  He also reported a history of drainage in the 
right ear, ear infections, and bilateral constant tinnitus 
beginning in Vietnam when he was exposed to loud noises and 
explosions which resulted in bilateral perforations of his 
ears.  The examiner noted that "his reports of tinnitus are 
consistent with his medical records, which show a history of 
ear infections and bilateral hearing loss."  


On the authorized audiological evaluation in September 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
55
80
75
LEFT
25
35
50
65
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.  The 
examiner noted that pure tone results in the right ear 
indicated a moderate to severe mixed hearing loss with air-
bone gaps ranging from 20-50 decibels, from 250-2000 hearing 
loss (from 3-8000 was senosrineural in nature).  Pure tone 
results in the left ear indicated a slight to profound 
sensorineural hearing loss.  Word recognition scores were 
slightly reduced in the right ear and mildly reduced in the 
left ear.  There was bilaterally reduced hearing, worse in 
the right ear than the left, with a conductive component 
noted in the right side consistent with the veteran's history 
of perforations and mastoidectomies.  Word recognition scores 
were consistent with the degree of hearing loss in both ears.  
The examiner stated that the veteran's "reports of bilateral 
tinnitus were consistent with history of acoustic trauma and 
ear infections in both ears."  The diagnosis was bilateral 
hearing loss, bilaterally reduced word recognition scores, 
and bilateral tinnitus, "all of which appear to be service-
connected."  

In a December 2001 rating decision, evaluation of hearing 
loss of the right ear was increased from 0 to 10 percent 
disabling, effective July 24, 2001.  Service connection for 
right mastoiditis was granted with an evaluation of 0 
percent, effective July 24, 2001.  The RO denied service 
connection for left ear hearing loss and tinnitus.  The 
veteran was notified of this decision, and perfected this 
appeal.

As stated in the introduction, thereafter, in a December 2002 
rating decision, the RO declared that a "clear and 
unmistakable error (CUE)" was made in the December 2001 
rating decision.  Based on the September 2001 VA audiometric 
testing results, evaluation for the veteran's hearing 
impairment in the service-connected right ear was zero, not 
10, percent.  The RO advised the veteran, pursuant to 
38 C.F.R. § 3.105(e), of its proposal to reduce his 
disability award based on CUE.  In December 2002, the RO 
notified the veteran of the CUE, proposal to reduce, that he 
could submit additional evidence, and that he was entitled to 
a personal hearing.  The reduction became effective March 1, 
2002. 

Private medical records from Dr. Henderson show that the 
veteran was treated in December 2002 for an ear infection on 
the right.  He was unable to use his hearing aids during 
treatment.

On the VA authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
75
80
LEFT
25
35
60
70
100

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and of 86 percent in the left ear.  
Results showed moderate to severe, mixed loss with air-bone 
gaps 5-40 decibels in the right ear and mild to severe, mixed 
loss with air-bone gaps 5-25 decibels in the left ear.  The 
examiner noted that compared with multiple results obtained 
since 1997, current findings showed hearing in the right ear 
to be rather stable with some progression of loss in the left 
ear.  Currently, there was significant middle ear air 
pressure in both ears.

The veteran submitted an article about Tinnitus from the 
internet, for the record.  

VA treatment records show a diagnosis of tinnitus in June and 
July 2003.  In August 2003, the veteran complained of having 
a lot of pain in his right ear.  Pus was noted in the ear 
canal, on examination with ostoscope.  At a follow-up 
otolaryngology examination in August 2003, examination 
revealed that the right ear was with irregular mastoid bowl 
that had moist squamous debris.  The veteran described 
dizziness with the suction.  Left ear tympanic membrane was 
atrophic and retracted, but slightly mobile.  

Analysis

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active  
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the  
present disease or injury.  Hickson v. West, 12 Vet. App.  
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when  
the auditory threshold in any of the frequencies 500, 1000,  
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when  
the auditory thresholds for at least three of the frequencies  
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
threshold for normal hearing is 0 to 20 decibels, and higher  
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155 (1993).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regarding the veteran's claim for service connection for left 
ear hearing loss, service medical records do not establish 
left ear hearing loss at the time of service separation in 
February 1968.  However, the absence of in-service evidence 
of hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically-sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the competent evidence establishes that the 
veteran currently has left ear hearing loss recognized as a 
disability for VA purposes.  The Board also finds that, 
affording the veteran the benefit of the doubt, the record 
presents a basis for attributing that current left ear 
hearing loss disability to noise exposure (i.e., "injury") 
during the veteran's service.  

That is, the veteran's service medical record show that he 
was exposed to noise and acoustic trauma in service, without 
ear protection at times, and service personnel records 
confirm that the veteran was an aerospace technician.  
Significant noise exposure was noted in the hearing 
conservation sheets in service occurring from basic training, 
combat light arms, hunting target practice, and from hanger 
shop work.  In a letter from the veteran's private medical 
doctors to each other, his past history of exposure to 
aircraft engine noise was noted.  In essence, the VA examiner 
in September 2001 opined that bilateral hearing loss, which 
includes the left ear hearing loss, was related to service 
when he said that bilateral hearing loss and tinnitus 
appeared service-connected.  While the examiner did not have 
the veteran's claims folder, he did have the veteran's 
medical records which were reviewed and consistent with the 
examiner's opinion.  

Resolving all doubt in the veteran's favor, the Board finds 
that given the confirmed noise exposure during the veteran's 
military service and the VA medical opinion linking his 
current left ear hearing loss to that noise exposure, service 
connection for left ear hearing loss is warranted. 

New and Material Evidence to Reopen the Claim of Service 
Connection

The claim of service connection for tinnitus was previously 
denied by the RO in a May 1998 rating decision.  On August 
16, 2001, the veteran filed an application to reopen his 
previously denied claim.  Therefore, his application to 
reopen that claim was initiated prior to August 29, 2001, the 
effective date of the amended § 3.156, which redefines "new 
and material evidence" needed to reopen a previously denied 
claim.  See Fed. Reg. 45,620, 45,629-30 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also 62 Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 
1997).  Notably, however, the Secretary of VA has 
specifically provided that the amendments to 38 C.F.R. § 
3.156(a) will be applicable to all claims filed on or after 
August 29, 2001.  As a result, the amended regulatory 
provisions governing new and material evidence are not 
applicable to the veteran's August 16, 2001 application to 
reopen, which is discussed below.

The claim for service connection for tinnitus was denied by 
the RO in May 1998.  The veteran did not appeal the decision, 
and it is considered to be final, with the exception that the 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105.  The question now 
presented is whether new and material evidence has been 
presented, since the May 1998 RO decision, which would permit 
the reopening of the claim for service connection for 
tinnitus.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156; Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

Evidence available at the time of the May 1998 RO decision 
included service medical records which were negative for a 
finding of tinnitus and medical reports showing the veteran 
complained of tinnitus.  The RO found that there was no 
evidence showing that tinnitus was incurred in service.  

Evidence submitted since the final May 1998 RO decision 
includes a September 2001 VA examination report which 
addresses the etiology of the veteran's tinnitus.  This 
evidence is both new and material.  The evidence is new in 
that it is not cumulative of evidence previously of record 
and the medical opinion is material since it bears directly 
and substantially upon the matter under consideration, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection. 38 C.F.R. § 3.156.  Given the foregoing, the 
Board concludes that new and material evidence has been 
submitted to reopen the claim for service connection for 
tinnitus.

The Board must now make a determination as to whether the 
evidence supports the claim of service connection for 
tinnitus.  The veteran contends that he has chronic 
persistent ringing in his ears, which began in service.  
Service medical records show that the veteran was exposed to 
noise in service, and his military records show that he had a 
military occupational specialty consistent with noise 
exposure.  Post-service private medical records show that the 
veteran consistently reported to private and VA examiner's 
that he had ringing in the ears.  The VA examiner in 
September 2001 opined, in essence, that the veteran's current 
ringing in the ears was of service origin.  There is no other 
medical evidence from any VA or private medical professional 
relating tinnitus to another cause.  Additionally, the 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses, that 
is, that he had ringing in his ears in service and that it 
has continued and increased in severity.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  The veteran's report that he 
had ringing in his ears during service is competent and 
determined to be credible.  In light of the all the favorable 
evidence of record, the Board finds that preponderance of the 
evidence supports a grant of service connection for bilateral 
tinnitus.

Increased ratings

Disability evaluations are determined by the application of a 
Schedule of Ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria  required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  When, 
after careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether a compensable evaluation for right 
mastoiditis was warranted for any period of time during the 
pendency of his claim.  In the veteran's case, under such 
circumstances, and granting the veteran the benefit of the 
doubt in this matter, the Board concludes that the veteran's 
adverse symptomatology shown in the evidence of record and 
described above, more closely meets the criteria for a 10 
percent disability rating for mastoiditis.  Consequently, a 
higher initial rating is warranted.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.3, 4.87 (Diagnostic Code 6200) (2003).  The Board 
finds that such a rating is warranted since the award of 
service connection-July 24, 2001.  Fenderson, supra.

The veteran's right mastoiditis has been rated as 
noncompensable under 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2003).  Under Diagnostic Code 6200, chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) during suppuration or with aural polyps warrants 
a 10 percent disability rating.  The maximum schedular rating 
is 10 percent.  Id.  A note to this diagnostic code indicates 
that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, should be evaluated  separately.  Id.  Indeed, 
service connection for left ear hearing loss and tinnitus are 
granted in this decision, and service connection for right 
ear hearing loss is already in effect. 

In the veteran's case, the medical evidence indicates that 
the veteran has had right ear drainage associated with his 
mastoiditis, as was indicated in November 2000 private 
treatment records.  Documented ear infections, or pus in the 
right ear, have been noted in June 2000, July 2000 December 
2002, and August 2003.  Therefore, granting the veteran the 
benefit of the doubt, and because the veteran appears to 
experience drainage more often than not, a 10 percent rating 
is warranted for mastoiditis under 38 C.F.R. § 4.87 
Diagnostic Code 6200.  The veteran would not be entitled to a 
rating in excess of 10 percent under Diagnostic Code 
6200 because 10 percent is the maximum evaluation allowable 
under this Diagnostic Code.  Id.   No basis exists for a 
higher schedular rating under another Diagnostic Code.  

Therefore, based upon a review of the evidence of record, the 
Board finds that the veteran' right mastoiditis is best 
characterized by the criteria for a 10 percent rating under 
38 C.F.R. § 4.87, Diagnostic Code 6200.  This is true 
throughout the pendency of the claim.  See Fenderson, supra. 

The Board finds no evidence of an exceptional disability 
picture in this case.  38 C.F.R. § 3.321(b) (2003).  The 
veteran has not required any periods of hospitalization for 
his service-connected right mastoiditis.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the service-
connected disability.  Thus, the Board finds that the absence 
of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ORDER

Service connection for tinnitus is granted.

Service connection for left ear hearing loss is granted.

An initial 10 percent rating for right mastoiditis is 
granted.


REMAND

The claim for an increased rating for right ear hearing loss 
is impacted by the Board's grant of service connection for 
left ear hearing loss.  The claims are inextricable 
intertwined.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  To avoid any prejudice to the veteran, the agency of 
original jurisdiction should be the first to assign a rating 
for the veteran's service-connected bilateral hearing loss.  
In this regard, the veteran should be scheduled for an 
appropriate VA audiological examination.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Schedule the veteran for a VA 
audiological examination for the purpose 
of determining the current severity of 
the veteran's hearing loss.  All 
indicated tests and studies should be 
performed, including an audiometry test 
which shows the veteran's pure tone 
thresholds in the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in each 
ear.  The examiner should also conduct a 
controlled speech discrimination test 
(Maryland CNC).

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



